DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment, filed 29 August 2022, is acknowledged.  Claims 1-97 have been cancelled.  Claims 99-116 have been added.  Claim 98 has been amended.  Claims 98-116 are under consideration.

Information Disclosure Statement
The information disclosure statement filed 29 August 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.  


Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New Ground, Necessitated by Amendment) Claims 98-116 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The amended claims recite a chimeric antigen receptor (CAR) comprising a single chain Fv (scFv), a transmembrane domain, and an intracellular activating domain, wherein the scFv comprises heavy chain variable (VH) regions and light chain variable (VL) regions with complementarity determining regions (CDRs) 1, 2, and 3 that are derived from three different antibodies.  No binding activity is required and the CDRs do not together result in a VH+VL pair that would be predicted to bind the CLL antigen upon which the utilities that are described in the Specification are predicated.  There is no asserted utility for a CAR comprising the recited combination of CDRs or for the encoding nucleic acid or cells expressing it.  To the extent that the CAR could be expressed on T cells, there is no indication that the CAR would mediate any effect in the T cells that would be either a specific or substantial effect. 

 
(Revised Ground, Necessitated by Amendment) Claims 98-116 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. 
Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive.  Applicant argues that the elimination of the requirement that the CAR bind CLL-1 has obviated the rejection of record.  But because the only utilities described in the Specification or well-established for CAR generally are not mediated by the claimed CAR, this argument is not found persuasive



 (Revised Ground, Necessitated by Amendment) Claims 98-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 98 is drawn to a chimeric antigen receptor (CAR) that comprises a scFv along with a transmembrane domain and an intracellular activating domain.  The structure of the scFv is partially defined as comprising variable heavy chain (VH) and variable light chain (VL) each comprising complementarity determining regions (CDRs) 1, 2, and 3 (CDR1, CDR2, and CDR3) with each CDR defined by a SEQ ID number.  All other claims depend directly or indirectly from claim 98.  None of the dependent claims provide any additional structure for the scFv.  The claims are therefore directed to a genus of CAR comprising a partial structure. 

Assessment of species disclosed in the original specification 
The Specification fully describes four antibody clones that bind the tumor antigen CLL-1 by providing the sequence of the VH, VL, and CDRs in Figure 9.  Paragraph [0116] of the Specification defines consensus CDR sequences based on the CDRs of all four anti-CLL-1 antibodies.  Chimeric antigen receptors (CAR) comprising scFv comprising the VH and VL of clone 24C1 are described by amino acid and nucleic acid sequence at [0282]-[0305]; CAR comprising the VH and VL of clone 24C8 are described by amino acid and nucleic acid sequence at [0306]-[0327]; CAR comprising the VH and VL of clone 20C5.1 are described by amino acid and nucleic acid sequence at [0338]-[0349]; and CAR comprising the VH and VL of clone 20C5.2 are described by amino acid and nucleic acid sequence at [0360]-[0383].  
But none of the scFv or CAR comprising a scFv that are described contain a combination of CDRs as recited in claim 98.  Instead, the CDRs recited in claim 98 are a mixture of H-CDR1 from 20C5.2, H-CDR2 from 24C8, H-CDR3 from 20C5.1, L-CDR1 from 20C5.1; L-CDR2 from 24C8, and L-CDR3 from 20C5.2.  

State of the Relevant Art
The effective filing date of the claimed invention is April 2016.  By that time, first, second, and third generation chimeric antigen receptors (CAR) had been described in the art and CAR were in clinical use for treating certain cancers.  E.g., reviewed in Sadelain et al., Cancer Disc 3:388-98 (2013) (IDS).  The skilled artisan recognized that CAR for use in T cells generally contained a single chain Fv (scFv) from an antibody that targeted an antigen expressed on a tumor cell; an intracellular signaling region that could support T cell receptor-type signaling and could be comprised of one or more signaling domains; and a “hinge” that linked the scFv to a transmembrane region that coupled the extracellular region to an intracellular region comprising a signaling domain.  E.g., Figure 1 of Sadelain.  First generation CAR generally utilized the CD3 zeta signaling domain; second generation CAR add a co-stimulatory signaling domain from CD28 or CD137 (4-1BB) to the intracellular region; and third generation CAR comprise multiple co-stimulatory signaling domains in the intracellular region.  
The scFv expressed on the surface of the T cell acts as a targeting component to direct T cells expressing the CAR to tumor cells expressing the antigen recognized by the scFv.  CARs have been prepared using alternate antigen-binding domains, but scFv are the most commonly utilized.  E.g., Table 1 of Sadelain, supra, at 391.  A “scFv” is a single chain construct that links the heavy chain variable region (“VH”) and light chain variable region (“VL”) of an antibody and imparts antibody-based specificity to the CAR-T.  Like the antibody from which scFv are prepared, it is the complementarity determining regions (“CDRs”) that determine the specificity (i.e., which target, at which epitope) and affinity of the scFv for its antigen.  CDRs are highly diverse in their amino acid sequences, particular for the third CDR of the VH, and it is rare for two independently isolated antibodies to have the same CDR-H3 sequence.  E.g., reviewed in Finlay & Almagro, Front. Immunol. Vol. 3, doi: 10.3389/fimmu.2012.00342, pages 1-18 (2012) (of record), see especially the section “The Antigen-Binding Site.”  Computer modeling has become much better at describing the interaction between an antibody and its antigen, but the diversity of CDR-H3 still makes modeling challenging.  Id. at paragraph bridging pages 3-4.  Accordingly, by the time the invention was made, it was well established in the art that all of the CDRs of the heavy and light chain variable regions of a particular antibody, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation was generally required to form an antigen-binding region that bound the same antigen as parental/reference antibody.  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antigen binding domain with a particular set of functional properties would look like structurally.  

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification does not disclose the reduction to practice of any species falling within the genus.  As noted above, the art generally recognized that even conservative substitutions in the CDRs could abolish the ability of the antibody to bind its particular antigen.  In this case, while four anti-CLL-1 clones have been fully described and used in a CAR, the instant claim is not directed to any of the described species.  Instead, it recites a de novo genus comprising a mixture of CDRs from the described species.     

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
The claims as amended lack any functional language so there is no correlation between the partial structure that has been recited and a particular function.  The Specification does not demonstrate that the six CDRs recited in the claim, which are derived from three different antibody clones, provide a relevant, identifying characteristic of the recited CAR.  And while dependent claims define components associated with CAR function, without a targeting component that identified by relevant, identifying characteristics, the skilled artisan would not recognize Applicant to be in possession of the instantly recited genus.
Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive.  Applicant argues that the elimination of the requirement that the CAR binds CLL-1 has obviated the rejection of record.  For the reasons noted above regarding the amended claims, this argument is not found persuasive, particularly because the claims still are directed to a genus for which neither a representative number of species have been described nor for which relevant, identifying characteristics have been provided. 


Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643